                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION



MICHAEL RAY SWANSON,

               Plaintiff,                                                   No. 3:18-cv-02148-JR
       V.
                                                                          OPINION AND ORDER
UNITED STATES, U.S. ATTORNEY
GENERAL, DEPT. OF VETERANS
AFFAIRS, AGENCY FOR TOXIC
SUBSTANCES AND DISEASE REGISTRY,
and DEPT. OF VETERANS
AFFAIRS OREGON REGIONAL OFFICE,

               Defendants.



MOSMAN,J.,

       On May 7, 2019, Magistrate Judge Jolie A. Russo issued her Findings and

Recommendation (F&R) [19], recommending that Defendants U.S. Attorney General's,

Department of Veterans Affairs', Agency for Toxic Substances' and Disease Registry's, and

Department of Veterans Affairs Oregon Regional Office's Motion to Dismiss [14] should be

GRANTED and those defendants should be dismissed from this action. Plaintiff filed Objections

[21] and the moving defendants filed a Response [22].

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or


1 - OPINION AND ORDER
recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the

court is not required to review, de novo or under any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F &R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

       Judge Russo concluded that Plaintiffs FTCA claim may only proceed against the United

States and therefore found that all other defendants should be dismissed. Plaintiff objects,

arguing that prose plaintiffs' pleadings should be construed leniently. Pl.'s Objs. [22] at 1, 5.

As Judge Russo correctly pointed out in the F&R, the United States is the only proper defendant

in an action brought under the FTCA. F&R [19] at 2; see FDIC v. Craft, 157 F.3d 697, 706 (9th

Cir. 1998). Therefore, I agree with Judge Russo's conclusion that Plaintiff's FTCA claim should

only proceed against the United States.

                                          CONCLUSION

       Upon review, I agree with Judge Russo's recommendation and I ADOPT the F&R [19]
as my own opinion. Defendants U.S. Attorney General, Department of Veterans Affairs, Agency
for Toxic Substances and Disease Registry, and Department of Veterans Affairs Oregon
Regional Office are DISMISSED from this action.


       IT IS SO ORDERED.
                     ~~
       DATED this    .:-1 day of July, 2019.



                                                             MICHAEL W. MqS
                                                             Chief United State~i




2 - OPINION AND ORDER
